EXHIBIT 10.7




OPTION AGREEMENT
FIRST DATA CORPORATION
2015 OMNIBUS INCENTIVE PLAN
Subject to the terms of the First Data Corporation 2015 Omnibus Incentive Plan
(Plan), First Data Corporation (First Data) and the Participant (you) agree as
follows:
1. Definitions. Whenever the following terms are used in this Option Agreement
(Agreement), they have the meanings below. Capitalized terms that are not
defined in this Agreement have the meanings defined in the Plan.
1.1     Exercise Price. The term Exercise Price means the exercise price on your
Grant Notice.
1.2     Grant Date. The term Grant Date means the date on your Grant Notice.
1.3     Option Period. The term “Option Period” means the period beginning on
the Grant Date and ending on the 10th anniversary of the Grant Date.
1.4     Grant Notice. The term “Grant Notice” means the document attached as
Exhibit A to this Agreement.
2.     Grant of Options. First Data grants to you the right and option to
purchase all or any part of the aggregate number of shares of Common Stock
subject to the options on your Grant Notice (the Options, with each Option
representing the right to purchase one share of Common Stock), at an Exercise
Price per share on your Grant Notice.
3. Vesting. The Options will vest as follows:
3.1     Continuous Employment. As long as you have not experienced a Termination
before each applicable vesting date, one-third of the Options will vest and
become exercisable on the first anniversary of the Grant Date, one-third of the
Options will vest and become exercisable on the second anniversary of the Grant
Date and the remaining one-third of the Options will vest and become exercisable
on the third anniversary of the Grant Date (each anniversary, a Vesting Date).
Upon vesting, the Options will be rounded down to the nearest whole Option.
3.2     Termination. In the event of your Termination before the last Vesting
Date, you will forfeit any unvested Options for no consideration.
4.     Exercise of Options after Termination. The terms of Section 7(c)(2) of
the Plan are incorporated into this Agreement by this reference and made a part
of this Agreement.
5.     Method of Exercising Options. You may exercise all or any portion of the
vested Options by delivering notice of the number of shares that are being
exercised together with full payment of the Exercise Price for the portion of
the Options being exercised. The notice must be in writing to either First Data
or a third-party administrator engaged by First Data. Payment of


1

--------------------------------------------------------------------------------




the Exercise Price may be made using the methods described in Section 7(d)(1) or
Section 7(d)(2)(C) of the Plan.
6.     Issuance of Shares. Following the exercise of all or any portion of the
Options, as promptly as practical after receipt of full payment of the Exercise
Price and any required taxes, First Data will issue or transfer to you the
number of shares of Common Stock for which the Option has been exercised, and
either (1) deliver to you a certificate or certificates for the shares
registered in your name, (2) cause the shares to be registered in book-entry
form on First Data’s stock register, or (3) cause the shares to be credited to
your account at a third-party administrator.
7.     Non-Transferability. You may not transfer the Options except as permitted
under Section 14(b) of the Plan.
8.     Confidential Information; Non-Compete; Non-Solicit; Clawback/Forfeiture.
8.1     In consideration of First Data granting you the Options, you agree that
you will not directly or indirectly:
8.1.1     at any time during or after your Termination, use, disclose or
disseminate any Confidential Information or Trade Secrets about the business of
First Data or any Affiliate. These obligations do not apply to any Confidential
Information or Trade Secret that has become generally known to competitors of
First Data or any Affiliate through no act or omission of yours. Nothing in this
Agreement prohibits or impedes you from communicating, cooperating or filing a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a Governmental Entity) concerning
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation, as
long as in each case the communications and disclosures are consistent with
applicable law. You are not authorized to disclose any information covered by
First Data’s or any Affiliate’s attorney-client privilege or attorney work
product or Trade Secrets without the written consent of the Board or its
designee;
8.1.2     at any time during your service with First Data or any Affiliate and
for a period of two years following Termination, act as a proprietor, investor,
director, officer, employee, stockholder, consultant or partner in any business
that directly or indirectly competes, at the relevant determination date, with
First Data’s business or any Affiliate’s business in any geographic area where
First Data or any Affiliate manufactures, produces, sells, leases, rents,
licenses or otherwise provides products or services. This section does not
restrict you from investing in publicly-available mutual funds or
exchange-traded funds; and
8.1.3     at any time during your service with First Data or any Affiliate and
for a period of two years following Termination, (A) solicit customers or
clients of First Data or any Affiliate to terminate their relationship with
First Data or any Affiliate or solicit those customers or clients to compete
with any business of First Data or any Affiliate or (B) solicit or offer
employment to any person who is, or has been at any time during the 12 months
before the Termination, employed by First Data or any Affiliate.


2

--------------------------------------------------------------------------------




8.2     If you are bound by any other agreement with First Data or any Affiliate
regarding the use, dissemination or disclosure of Confidential Information or
Trade Secrets, the terms of this Agreement will be read in such a way as to
further restrict and not to permit any more extensive use, dissemination or
disclosure of Confidential Information or Trade Secrets.
8.3     If a court holds that the restrictions stated in Section 8 are
unreasonable or otherwise unenforceable, the maximum period, scope or geographic
area determined to be reasonable by the court will be substituted for the stated
period, scope or area. Because your services are unique and because you have had
access to Confidential Information and/or Trade Secrets, money damages will be
an inadequate remedy for any breach of this Agreement. In the event of a breach
or threatened breach of this Agreement, First Data may, in addition to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violations of this Agreement.
8.4     If you have engaged in or engage in any Detrimental Activity, then the
Committee may take any action permitted under the Plan, including: (1) canceling
the Options; or (2) requiring that you forfeit any gain realized on the exercise
of the Options or the sale of any shares received upon exercise of the Options
and repay that gain to First Data. In addition, if you receive any amount
greater than what you should have received under the terms of this Agreement for
any reason, then you must repay any excess amount to First Data. The Options
will be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with applicable law.
9. No Rights as Stockholder. Neither you nor any Permitted Transferee of the
Options will have any rights as a stockholder with respect to any share of
Common Stock underlying an Option until you have become the holder of record or
the beneficial owner of the share. Further, no adjustment will be made for
dividends or distributions or other rights for any share of Common Stock for
which the record date is before the date that you become the holder of record or
the beneficial owner of the share.
10.     Tax Withholding. This Award will be subject to all applicable taxes as
provided in Section 14(d) of the Plan.
11. Notice. Every notice or other communication relating to this Agreement
between First Data and you must be in writing. All notices and communications
between you and any third-party plan administrator must be mailed, delivered,
transmitted or sent according to that third-party plan administrator’s
procedures.
12.     Binding Effect. This Agreement will be binding upon and inure to the
benefit of the heirs, executors, administrators and successors of the parties to
this Agreement.
13.     Waiver and Amendments. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
this Agreement, prospectively or retroactively, except that your consent will be
required for any waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would


3

--------------------------------------------------------------------------------




materially and adversely affect your rights. No waiver by either of the parties
to this Agreement of their rights will constitute a waiver of any subsequent
occurrences or transactions unless the waiver specifically states that it is to
be construed as a continuing waiver. The Committee’s rights under this Section
13 may be subject to stockholder approval as required under Section 13(b) of the
Plan.
14.     Governing Law; Forum. This Agreement will be construed and interpreted
under the State of Delaware, without regard to the principles of conflicts of
law. If any controversy among the parties arises out of, or relates to, this
Agreement, you and First Data agree and consent to the exclusive jurisdiction
and venue of the state and federal courts of New Castle County in the State of
Delaware.
15.     Plan. The terms of the Plan are incorporated into this Agreement and
made a part of this Agreement. In the event of a conflict or inconsistency
between the terms of the Plan and this Agreement, the Plan will control. You
acknowledge that a copy of the Plan (which is publicly-filed) has been made
available to you, as well as a prospectus describing the terms of the Plan.
16.     Imposition of Other Requirements. First Data may impose any other
requirements on your participation in the Plan, on the Options granted under
this Agreement and on any shares acquired under the Plan, if First Data
determines it is necessary or advisable for legal or administrative reasons.
First Data may also require you to sign any additional agreements that may be
necessary to accomplish the foregoing.
17.     Entire Agreement. The information on your Grant Notice, this Agreement
and the Plan constitute the entire understanding between you and First Data
regarding the Options granted under this Agreement.






4

--------------------------------------------------------------------------------





EXHIBIT A - GRANT NOTICE
FOR OPTION AGREEMENT
Name: [Name] (you)
ID: [Employment ID]
Grant Date: [Date]
Number of Options: [Amount]
Exercise Price: [Price]






1

--------------------------------------------------------------------------------





Acknowledgement and Acceptance
By signing below, you acknowledge that the Award reflected in this Grant Notice
is governed by the Plan and the Option Agreement terms and conditions, which you
have received with this notice. You also accept the grant of the above award
under its terms and conditions.
ACCEPTED BY:
 
Signature
 
Date





1